09-1431-ag
     Lin v. Holder
                                                                                                    BIA
                                                                                                Lamb, IJ
                                                                                           A 098 350 535
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER

 1   Rulings by summary order do not have precedential effect. Citation to a summary order filed on or
 2   after January 1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure 32.1
 3   and this court’s Local Rule 32.1.1. When citing a summary order in a document filed with this
 4   court, a party must cite either the Federal Appendix or an electronic database (with the notation
 5   “summary order”). A party citing a summary order must serve a copy of it on any party not
 6   represented by counsel.
 7
 8        At a stated term of the United States Court of Appeals
 9   for the Second Circuit, held at the Daniel Patrick Moynihan
10   United States Courthouse, 500 Pearl Street, in the City of
11   New York, on the 13 th day of April, two thousand ten.
12
13   PRESENT:
14            JOHN M. WALKER, JR.,
15            BARRINGTON D. PARKER,
16            REENA RAGGI,
17                     Circuit Judges.
18   _______________________________________
19
20   Ming Xia Lin,
21            Petitioner,
22
23                   v.                                                 09-1431-ag
24                                                                      NAC
25   ERIC H. HOLDER JR., UNITED STATES
26   ATTORNEY GENERAL, BOARD OF IMMIGRATION
27   APPEALS,
28            Respondent.
29   ______________________________________
 1   FOR PETITIONER:         Henry Zhang, New York, New York.
 2
 3   FOR RESPONDENT:         Tony West, Assistant Attorney
 4                           General, Jamie M. Dowd, Senior
 5                           Litigation Counsel, Dana M.
 6                           Camilleri, Trial Attorney, Office of
 7                           Immigration Litigation, Civil
 8                           Division, United States Department
 9                           of Justice, Washington, D.C.
10
11       UPON DUE CONSIDERATION of this petition for review of a

12   Board of Immigration Appeals (“BIA”) decision, it is hereby

13   ORDERED, ADJUDGED, AND DECREED that the petition for review

14   is DENIED.

15       Petitioner Ming Xia Lin, a native and citizen of China,

16   seeks review of the March 16, 2009 order of the BIA

17   affirming the August 14, 2007 decision of Immigration Judge

18   (“IJ”) Elizabeth A. Lamb denying her application for asylum,

19   withholding of removal, and relief under the Convention

20   Against Torture (“CAT”).   In re Ming Xia Lin, No. A 98 350

21   535 (B.I.A. Mar. 16, 2009), aff’g No. A       98 350 535 (Immig.

22   Ct. N.Y. City Aug. 14, 2007).       We assume the parties’

23   familiarity with the underlying facts and procedural history

24   in this case.

25       Under the circumstances of this case, we review the

26   IJ’s decision including the portions not explicitly

27   discussed by the BIA.   Yun-Zui Guan v. Gonzales, 432 F.3d



                                     2
1    391, 394 (2d Cir. 2005).     The applicable standards of review

2    are well-established.     8 U.S.C. § 1252(b)(4)(B); see also

3    Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).

4        Substantial evidence supports the agency’s adverse

5    credibility determination.     The agency reasonably relied on

6    several discrepancies between Lin’s testimony and a letter

7    from her mother, as well as Lin’s demeanor, in finding her

8    not credible.   Because Lin does not challenge these

9    findings, they stand as     valid bases for the IJ’s adverse

10   credibility determination.     See Shunfu Li v. Mukasey, 529

11   F.3d 141, 146-147 (2d Cir. 2008).

12       We also find no error in the findings that Lin does

13   challenge.   The IJ reasonably found that there were

14   discrepancies within Lin’s testimony regarding the date that

15   she allegedly became pregnant and the date that she was

16   forced to have an abortion.     In her brief, Lin argues that

17   the IJ ignored her explanation that she had a cold on the

18   date of her hearing and that she immediately corrected

19   herself after she gave the wrong date.     Neither of these

20   arguments, however, would compel a reasonable fact-finder to

21   accept Lin’s explanation or disturb the IJ’s finding.     See

22   Majidi v. Gonzales, 430 F.3d 77, 81 (2d Cir. 2005).

23       Ultimately, substantial evidence supports the IJ’s

                                     3
1    adverse credibility determination.   See 8 U.S.C.

2    § 1252(b)(4)(B); Xiu Xia Lin, 534 at 167.   Therefore, the IJ

3    properly denied Lin’s application for asylum, withholding of

4    removal, and CAT relief because the only evidence that Lin

5    would be persecuted or tortured depended on her credibility.

6    See Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).

7        For the foregoing reasons, the petition for review is

8    DENIED.   As we have completed our review, any pending motion

9    for a stay of removal in this petition is DISMISSED as moot.

10   Any pending request for oral argument in this petition is

11   DENIED in accordance with Federal Rule of Appellate

12   Procedure 34(a)(2), and Second Circuit Local Rule 34(b).

13                               FOR THE COURT:
14                               Catherine O’Hagan Wolfe, Clerk
15
16
17




                                   4